Citation Nr: 1217943	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus including as a result of exposure to herbicide. 

2.  Entitlement to service connection for congestive heart failure including as a result of exposure to herbicide or as secondary to diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967 with additional service in the Air Force Reserve from 1967 to 1969 and from 1974 to 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in June 2009.  A transcript of the hearing is associated with the claims file. 

In September 2009, the Board remanded the appeal for further development.  

A review of the Virtual VA paperless claims processing system showed additional records of VA outpatient medical care which have been considered.  

While the appeal was in a remand status, the Veteran died in January 2010.  The appellant seeks to continue the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002).  





FINDINGS OF FACT

1.  The Veteran died in January 2010.  The appellant is eligible to be substituted as the claimant to continue the appeal.  

2.  The Veteran was not exposed to tactical or commercial herbicides in service. 

3.  The Veteran's diabetes mellitus first manifested more than one year after service and is not related to any aspect of service including exposure to herbicide. 

4.  The Veteran's congestive heart failure first manifested greater than one year after service and is not related to any aspect of service or secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for congestive heart failure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a claimant dies while an appeal is pending, a living person who would be eligible to receive accrued benefits may, not later than one year after the date of death, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2002).  A veteran's surviving spouse is eligible for receipt of accrued benefits.  38 U.S.C.A. § 5121(West 2002); 38 C.F.R. § 3.1000 (2011).  

The Veteran died in January 2010 during the pendency of the appeal.  The record contained credible evidence that the appellant was married to the Veteran at the time of his death.  In June 2010, the appellant submitted a timely claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In correspondence in June 2011, the RO informed the appellant of the provisions of 38 U.S.C.A. § 5121A that permits a person otherwise eligible to receive accrued benefits to substitute as the claimant for the purposes of completing the appeal.  The RO made no clear determination that the appellant was eligible but continued to adjudicate the appeal with the appellant as substitute claimant.  In order to avoid continued delay and recognizing credible evidence in the record that the appellant is the surviving spouse, the Board concludes that the appellant is eligible for substitution and will continue adjudication of the Veterans appeal.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In July 2005, the RO provided notice relevant to the claim for service connection for diabetes mellitus that met the requirements except that the notice did not address the methods for assigning a rating and effective date should service connection be awarded.  In May 2006, the RO provided notice relevant to the claim for service connection for congestive heart failure that met the requirements including rating and effective date information but did not include the criteria for secondary service connection.  The Board concludes that the shortcomings in the notices regarding the assignment of a rating and effective date are not prejudicial as service connection for the disabilities will not be granted and a rating and effective date will not be assigned.  Further, the failure to provide the criteria for secondary service connection is not prejudicial because the primary disorder will not be granted service connection. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force personnel specialist with duties as a manning and pay clerk.  He reported that he was stationed at Eglin Air Force Base, Florida, and Ubon Royal Thai Air Force Base (RTAFB), Thailand where he worked in an office in or near aircraft hangars and the flight line.  He reported the smell of chemicals at times during his tours of duty and overheard officers discussing spraying operations.  He contends that his diabetes mellitus is related to exposure to the testing or use of herbicides at those bases.  He contends that his congestive heart failure is secondary to diabetes mellitus.  The Board will also consider service connection on a direct basis and service connection for congestive heart failure related to the herbicide exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as cardiovascular diseases and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  
In addition, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during such service, absent affirmative evidence to the contrary.   For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States an allied military operations in the Republic of Vietnam during the specified period; specifically 2,4-D; 2,4,5-T; and its contaminant TCDD; cacodylic acid; and percloram.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service department documents refer to these agents as "tactical herbicides" and are discussed in greater detail below.  

In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  Diabetes mellitus and organic heart disease are among those diseases for which the presumption is available if the diseases manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Exposure to Herbicide

Service or Visitation in the Republic of Vietnam

Service personnel records showed that after initial training, the Veteran served in Air Force units at Eglin Air Force Base, Florida and at Ubon Royal Thai Air Force Base, Thailand.  The Veteran does not contend and the record does not show any permanent or temporary duty in the Republic of Vietnam.  The Veteran was awarded the Vietnam Service Medal as would be appropriate for duty in Thailand at this time.  In statements in August 2005 and June 2006, the Veteran described his service in Thailand but did not mention any visitation in Vietnam.  In a September 2007 statement and in a June 2009 Board hearing, the Veteran reported that he visited at least one other Air Force Base in Thailand and that in route to Thailand, his transport aircraft may have stopped overnight in either Bangkok or Saigon.  He stated that he was not sure which city, and service personnel records do not contain travel documents or flight manifests.  The service personnel records do not show stops in Vietnam, and the Veteran did not provide sufficient information on the dates of travel to permit a search for flight or lodging records, even if available.   

Therefore, as the Veteran was uncertain about the stopover and did not provide sufficient information for further research, the Board concludes that the Veteran did not visit the Republic of Vietnam.  Therefore the presumption of exposure to the designated herbicide is not warranted.  

Nevertheless, Department of Defense and VA documents in the record contain information on the use of the designated herbicides outside of the Republic of Vietnam.  The provisions of the VA Adjudication Procedure Manual, M21-1MR provide the specific steps necessary in verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam. See VA Adjudication Procedures Manual, M21-1MR, Part IV, subpart ii, 2.C.10.o.  If such information is received, the RO must furnish the Veteran's detailed description of exposure to Compensation Service and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  Id.  If the Compensation Service's review does not confirm that herbicides were used as alleged, the RO must refer the case to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicides exposure does not exist.  

Therefore, the Board must consider whether the Veteran was exposed to these agents on a factual basis.  

Eglin Air Force Base

In September 2009, the Board in part remanded the appeal for the RO to obtain research from JSRRC or other government sources to determine whether the Veteran was exposed to herbicide while serving at Eglin AFB.  The research was performed as noted below, and the Board concludes that there has been substantial compliance with the remand instructions.    

Service personnel records showed that the Veteran was assigned to the 48th Aerospace Rescue and Recovery Squadron at Eglin Air Force Base as a personnel specialist from February 1964 to July 1966.  The Veteran submitted VA and veteran's service organization evidence obtained from the internet in May 2007 that cited Department of Defense reports of the testing of Agent Orange at Eglin AFB from 1962 to 1971.  Additional technical reports from government agencies confirmed this testing.  The testing was performed by personnel from the Air Force Armament Laboratory to evaluate the various methods of aircraft dispersion and not the effectiveness of the agent.  The reports noted that the spray test site was a remote one square mile area and special agent storage and aircraft loading facilities were remotely located on the 750 square mile base.  Subsequent environmental testing showed trace residuals of the agents only at or near these sites.  See Herbicide Orange Site Characterization Study Eglin AFB, Air Force Engineering & Services Center (Jan. 1987, www.dtic.mil/dtic/tr/fulltext/u2/a181368 (last visited May 4, 2012); Petitioned Public Health Assessment Eglin Air Force Base, Agency for Toxic Substances & Disease Registry (Oct. 2009), www.atsdr.cdc.gov/hac/pha/PHA.asp (last visited May 4, 2012).  . 

Performance evaluations for this period of duty showed that the Veteran was responsible for maintaining personnel records, processing incoming and outgoing personnel, and pay actions.  There is no mention of any duties involving the handling or spraying of herbicide, aircraft maintenance, operations, on- or off-loading aircraft, or base security.  In a May 2009 substantive appeal, the Veteran credibly reported that his work station was in the squadron orderly room in the squadron's hangar.  He contended that he was exposed to Agent Orange by being near transport aircraft in the hangars.  Service treatment records for this period of service are silent for any symptoms or acute reactions associated with external substances.  

In December 2011, a JSRRC representative reported that research showed the unit's mission was search and rescue but not herbicide testing.  The representative noted that the Veteran's exposure to herbicide could not be verified.  

The Board concludes that the weight of credible evidence is that the Veteran was not exposed to designated herbicides during his tour of duty at Eglin AFB.  The Veteran is competent to report on the nature and location of his duties and his sensation of smells of chemical odors.  His reports are credible as they are consistent with his working environment in an aircraft hangar and flight line where fueling and maintenance likely involved the use of many organic products.  

His unit's mission was associated with search and rescue.  JSRRC found no historical evidence that the unit or any of its aircraft or personnel were involved in herbicide testing.  As the mission of search and rescue requires specialized equipment and trained personnel available on short notice, it is not reasonable that aircraft used for herbicide testing would be sheltered, maintained, or loaded with herbicide in the same hangars.  Moreover, the government reports indicate that the test and aircraft loading areas were remote from the general base operations.  Although environmental tests confirmed trace amounts of herbicide in the test and loading areas, the distances and controlled nature of the testing does not support a contention that herbicide was carried into general work areas of the base.  Finally, the Veteran's military duties as a personnel clerk working in an indoor office are not consistent with exposure to the test herbicide as he did not handle any test agents, maintain or load aircraft, or work in other duties outdoors in the remote test or loading areas.   



Ubon Royal Thai Air Force Base

Service personnel records showed that the Veteran was assigned to the 8th Combat Support Group at Ubon RTAFB from September 1966 to August 1967 with duties as a military pay clerk.  A personnel evaluation for the period from September 1966 to February 1967 showed that the Veteran processed incoming and outgoing personnel and pay actions.  There was no mention of any duties involving aircraft, base maintenance, or perimeter security.  

In statements in August 2005, June 2006, May 2008, and in a June 2009 Board hearing, the Veteran stated that herbicides were used around the perimeter of the base to clear vegetation to deny the enemy with positions to attack incoming and outgoing aircraft.  He stated that he was told by officers that Agent Orange was sprayed around the perimeter and that medical officers told him that his breathing problems at that time were caused by the herbicide spraying.  He further stated that he noticed chemical odors during these operations.  He acknowledged awareness of spraying the base with pesticides for insect control but stated that the odors were noticeably different.  He also reported that he was assigned a bunker near the flight line during attacks on the base.  The Veteran submitted several commercial and veteran's service organization internet articles that included references to a previously classified Air Force report of the use of herbicides around Air Force Bases in Thailand and a copy of a Board decision in another veteran's case in which the Board concluded that he was exposed to herbicide and granted presumptive service connection for a disease.   The Veteran also requested consideration of a VA Compensation and Pension Memorandum for the Record, distributed in FAST Letter 09-20 in May 2009 and included in VA Adjudication Manual M-21MR. Part IV, ii.2.C.10.rr.  

The Board reviewed the entire text of the previously classified report prepared by the Air Force as part of Project Contemporary Historical Examination of Current Operations (CHECO) entitled "Base Defense in Thailand" dated 18 February 1973.  The report addresses the security posture of each Air Force Base in Thailand.  The authors noted that the rules of engagement at the time prevented the use of herbicides outside the perimeter and that the Base Civic Action personnel used herbicides and local labor to clear vegetation.  CHECO report, 58, 73. 

The VA Memorandum for the Record reported information obtained from the Department of Defense regarding the use of herbicides in Thailand during this era.  Tactical herbicides were sprayed in a five month period in 1964 at a Thai Army base that was not near any Royal Thai Air Force base and prior to the Veteran's arrival in country.  A Department of Defense study also reported that tactical herbicides were not used or stored in Thailand.  Commercial herbicides were used by base civil engineers for vegetation control around the perimeter.  The commercial herbicides and pesticides were approved for use by the Armed Forces Pest Control Board which was established in 1956 and authorized the use of substances approved by the Department of Agriculture and Public Health Service.  The herbicides used in Thailand were the same as those authorized for use in the United States and were not the tactical herbicides developed for use in Vietnam and for which the presumption of service connection for specified diseases is available.  Alvin L. Young, The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides, 7-12 (Dec. 2006) www.dod.mil/pubs/foi/operation_and_plans/NuclearChemicalBiologicalMatters/TacticalHerbicides (last visited May 4, 2012).  

Service treatment records for the Veteran during his service in Thailand are silent for any acute or chronic respiratory or skin abnormalities.  The Veteran was treated for lower gastrointestinal symptoms in September and November 1966 and July 1967.  Examiners did not suggest any association with airborne ingestion or skin contact.  No recurrent abnormalities were noted on a June 1967 discharge examination or a January 1974 Reserve enlistment examination. 

The Board concludes that the Veteran was not exposed to the designated tactical herbicides while serving in Thailand.  The Veteran is both competent and credible to report of the use of herbicide and pesticides on the base to clear vegetation and to control insects as it is consistent with service department reports and studies.  He is also credible in his reports of experiencing chemical odors from these compounds and likely from many other organic products used in aircraft fueling and maintenance in his work area.  It is credible that he was informed by officers that spraying of base perimeters was being performed.  However, it is not credible that the spraying was with tactical herbicides or that medical officers told him that it was causing breathing problems.  Service treatment records are silent for any respiratory symptoms.  

Further, the Veteran did not have duties involving base maintenance, clearing vegetation, or security duties that would take him to the perimeter areas.  Therefore it is not credible that he had contact with the commercial herbicides that may have been used.  Moreover, the commercial herbicides are not among those tactical herbicides for which a presumption of causation of disease is available.  The great weigh of credible evidence is that tactical herbicides were not used in Thailand during the Vietnam era.  The Board reviewed the decision cited by the Veteran in the case of another Airman at Ubon for which service connection was granted.  Board decisions are not precedential and are decided on the individual facts of the case.   38 C.F.R. § 20.1303 (2011).   The cited decision is distinguished from the present case because the veteran was found to have been exposed to tactical herbicide from performing maintenance on spraying systems on aircraft that had been used in tactical spraying in Vietnam and not solely from his presence at Ubon.  Therefore, the Board concludes that the Veteran was not exposed to either tactical or commercial herbicides while serving in Thailand.  




Direct Service Connection

In December 2009, the Board remanded the appeal in part for the RO to obtain service personnel and treatment records for the Veteran's Reserve service.  As personnel and treatment records for this service have been obtained and reviewed, the Board concludes that there has been substantial compliance with the remand instructions.  Active duty and reserve service treatment records are silent for any symptoms, diagnoses, or treatment for diabetes mellitus or a cardiovascular disease in service or during the period one year after discharge from service.

In correspondence in June 2005, a private physician noted that the Veteran was diagnosed with diabetes in 1997 and was prescribed medication since that time.  In correspondence in June 2006, a private cardiologist noted that the Veteran was diagnosed with cardiomyopathy and congestive heart failure and concluded that diabetes may have been a contributing factor to the heart conditions.  Records of private and VA medical care from 2009 until the Veteran's death in early 2010 show on-going examination and treatment for diabetes and congestive heart failure.  

VA must provide a medical examination or obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

In this case, there is credible medical evidence of a diagnosis of diabetes and congestive heart failure during the Veteran's lifetime, but there is no lay or medical evidence indicating that the diseases first manifested in service or within one year of discharge from service or suggesting a relationship to any aspect of service other than the Veteran's contention of a relationship to exposure to herbicide.   As the Board concludes that the Veteran was not exposed to either tactical or commercial herbicide, the second and third elements are not met and a VA opinion is not necessary to decide the claims.  

Regrettably, the weight of the credible and probative evidence demonstrates that the Veteran's diabetes mellitus and congestive heart failure first manifested more than one year after service and are not related to any aspect of his active service.  Further, as diabetes has not been found to be a service-connected disability, service connection for congestive heart failure secondary to diabetes is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for congestive heart failure is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


